Title: To Thomas Jefferson from George Washington, 30 November 1791
From: Washington, George
To: Jefferson, Thomas



My dear Sir
Wednesday 30th. Novr. 1791

Mr. L’Enfants letter of the 19th. of Octr. to Mr. Lear—Mr. Lear’s answer of the 6th. instt. (the press copy of which is so dull as to be scarcely legible), in which I engrafted sentiments of admonition, and with a view also to feel his pulse under reprehension—His reply of the 10th. to that letter together with the papers I put into your hands when here will give you a full view of the business; and the Majrs. conduct; and will enable you to judge from the complexion of things how far he may be spoken to in decisive terms without loosing his services; which, in my opinion would be a serious misfortune.—At the same time he must know, there is a line beyond which he will not be suffered to go.—Whether it is zeal, an impetuous temper, or other motives that leads him into such blameable conduct I will not take upon me to decide, but be it what it will, it must be checked; or we shall have no Commissioners.—I am always Yr. Obed. & Affecte.,

Go: Washington

